Order filed, February 26, 2018.




                                           In The
                                 Court of Appeals
                                         For The
                            First District of Texas
                                        ____________

                                  NO. 01-18-00031-CV

                      ARTIS CHARLES HARRELL, Appellant

                                             V.

  BRANCH BRINSON, INDIVIDUALLY /OWNER/CORPORATE AGENT
 CAPACITY, R. BURT BRINAOM, INDIVIDUALLY/ OWNER/CORPORATE
    AGENT CAPACITY, BONNER BRINSON, INDIVIDUAL/ OWNER/
CORPORATE AGENT CAPACITY, S.P. DAIRY ASHFORD, LLC D/B/A SALON
        PARK AND BRINSON MANAGEMENT CORP, Appellee


                       On Appeal from the 189th District Court
                               Harris County, Texas
                           Trial Court Case 2017-28390



                                          ORDER

      The reporter’s record in this case was due 01/07/2018. See Tex. R. App. P. 35.1.
On 01/22/208, this court ordered the court reporter to file the record within 30 days. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.
       We order Amanda King , the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.

       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM